USDC IN/ND case 3:18-cv-00574-JD-APR document 105 filed 11/01/18 page 1 of 4


                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF INDIANA
                          SOUTH BEND DIVISION
                                 )
AARON COATES,                    )
                                 )
          Plaintiff,             )
                                 )
v.                               ) Civil Action No. 3:18-cv-574-JD-MGG
                                 )
VALEO FINANCIAL ADVISORS, LLC, )
et al.,                          )
                                 )
          Defendants.            )

                            DEFENDANTS’ REPLY IN SUPPORT
                              OF ITS MOTION TO DISMISS

         This Court should dismiss Plaintiff Aaron Coates’ (“Plaintiff”) claims against

Defendants, the Lutheran University Association d/b/a Valparaiso University (“Valparaiso” or

the “University”) and University President Mark A. Heckler (“President Heckler”) because (1)

Plaintiff’s Complaint fails to plead sufficient facts to state a claim; and (2) Plaintiff’s response in

opposition to the motion to dismiss does not even mention Valparaiso or President Heckler.

         Valparaiso and President Heckler filed their Motion to Dismiss (Dkt. 53) and

Memorandum in Support (Dkt. 54) on September 20, 2018. Plaintiff’s response in opposition

originally was due October 4, 2018. On October 11, 2018, Plaintiff sent an email to counsel for

several co-defendants, including counsel for Valparaiso and President Heckler, requesting an

extension to respond. On October 15, 2018, Plaintiff filed a Motion for Extension of Time to file

a response to the Motion to Dismiss. Dkt. 91. The Court granted Plaintiff’s Motion for

Extension as to Valparaiso and President Heckler’s Motion to Dismiss. Dkt. 96. However, the

Court specifically noted that Plaintiff’s response in opposition to Valparaiso and President

Heckler’s Motion to Dismiss was due by October 26, 2018. Id. On October 30, 2018, four days



SLC-8795590-2 
USDC IN/ND case 3:18-cv-00574-JD-APR document 105 filed 11/01/18 page 2 of 4


after the extended deadline and twenty-six days after the original deadline, Plaintiff served his

Consolidated Reply to Motions to Dismiss (“Consolidated Reply”). Dkt. 103. The Consolidated

Reply does not mention either Defendant Valparaiso or President Heckler and makes no

argument that the Complaint states a claim against them.

  I.     Plaintiff’s Complaint Fails to Plead Sufficient Facts to State a Claim on Any Count.

         Plaintiff’s Complaint fails to state a claim against either Valparaiso or President Heckler.

See Mot. to Dismiss and Memo. In Support, Dkt. 53 and 54. The Complaint contains seven

separate causes of action that all arise out of Defendant Valeo Financial Advisors, LLC’s

compensation of financial advisors and the legality of those practices, which previously have

been litigated in the Indiana state court system for a number of years. See Compl., Dkt. 1.

Plaintiff does not allege, nor can he allege, that Valparaiso University and President Heckler

have any connection to the practices used by Defendant Valeo Financial Advisors, LLC.

Furthermore, Plaintiff does not allege that Valparaiso University and President Heckler were

involved as parties, witnesses, or in any other capacity in the underlying litigation in the Indiana

state court system.

         The Complaint thus fails to state a claim against Valparaiso or President Heckler.

 II.     Plaintiff’s Consolidated Reply Confirms that the Claims Against Valparaiso and
         President Heckler Should Be Dismissed.

         Plaintiff’s Consolidated Reply to the various motions to dismiss filed in this case does not

attempt to justify the inclusion of Valparaiso and President Heckler as defendants. Indeed,

Plaintiff’s Consolidated Reply does not even mention Valparaiso or President Heckler at all.

Nor does Plaintiff make any attempt to explain why the claims against them should survive their

motion to dismiss. Instead, Plaintiff’s response incorrectly claims that it is somehow each

Defendant’s responsibility to “offer facts as they know them to be, and deny any knowledge of


                                                  2
SLC-8795590-2 
USDC IN/ND case 3:18-cv-00574-JD-APR document 105 filed 11/01/18 page 3 of 4


any claims by Coates.” Dkt. 103, at 3. To the contrary, it is Plaintiff’s obligation to allege

sufficient facts to put Defendants on notice of the claims and allegations against them—

Valparaiso and President Heckler have been provided no such notice. This Court, therefore,

should grant Valparaiso and President Heckler’s Motion to Dismiss.

                                           CONCLUSION

         For the reasons set forth herein, Defendants Valparaiso University and President Heckler

are entitled to an order dismissing Plaintiff’s Complaint with prejudice.

                                                     Respectfully submitted,


                                                     /s/ John W. Borkowski
                                                     John W. Borkowski
                                                     HUSCH BLACKWELL LLP
                                                     1251 North Eddy Street Suite 200
                                                     South Bend, Indiana 46617
                                                     P: 574-239-7010
                                                     F: 574-287-3116
                                                     john.borkowski@huschblackwell.com

                                                     Aleksandra Ostojic Rushing
                                                     HUSCH BLACKWELL LLP
                                                     190 Carondelet Plaza, Suite 600
                                                     St. Louis, Missouri 63105
                                                     P: 314.480.1500
                                                     F: 314.480.1505
                                                     aleks.rushing@huschblackwell.com
                                                     Attorneys for Defendant Lutheran
                                                     University Association d/b/a Valparaiso
                                                     University and Defendant Mark A. Heckler
                                                  




                                                 3
SLC-8795590-2 
USDC IN/ND case 3:18-cv-00574-JD-APR document 105 filed 11/01/18 page 4 of 4


                              CERTIFICATE OF SERVICE

         I hereby certify that, on November 1, 2018, the preceding document was filed

electronically through the Court’s CM/ECF system and served on Plaintiff via U.S. mail and

electronic mail as follows:

Aaron S. Coates
18709 Taft Ct.
Goshen, IN 46528
T: 574-206-4454
E: acoates@relevantfinancial.com

                                         s/ John W. Borkowski

 

 




                                            4
SLC-8795590-2 
